Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/19/2022 has been entered. The amendments to the title, abstract, claims, drawings, and specification are acknowledged. Applicant’s arguments filed 10/19/2022 (hereafter “Remarks”) are acknowledged.
Claim Status
The amended claim set filed 10/19/2022 is acknowledged. Claims 1-20 and 22 are currently pending. Of those, Claims 1, 5-8, 19, and 22 are currently amended, no claims are new and Claims 1-4 and 9-18 are withdrawn. Claims 21 and 23 are cancelled.
Claims 5-8, 19-20, and 22 will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. Signed copies of the statement is attached with this action.
Claim Interpretation
	Regarding Claim 1, the claim recites a polypeptide comprising a fragment from the membrane proximal domain (MPD) of the invariant chain (INV) protein from a Teleostei fish. This fragment must have at least 70% identity with SEQ ID NO: 7 and must retain at least one antigen or antigenic fragment from the MPD fragment (“an antigen and/or antigenic fragment thereof”). The word “thereof” is defined as “of or about the thing just mentioned” by the Cambridge Dictionary (PTO-892), so it is being interpreted as referring to the MPD fragment that was mentioned immediately prior. Additionally, this fragment must have T cell response enhancer activity. The examiner notes that being antigenic and having T cell response enhancer activity is inherent in the MPD fragment polypeptide sequence; therefore, this claim recites any polypeptide that comprises the full length of SEQ ID NO: 7 or 31. This claim also recites smaller fragments that are at least 16 amino acids long that demonstrate the recited percent identity, antigenicity, and T cell response enhancer activity. The examiner has noted that this claim interpretation does not correspond to the examples shown in the specification. It appears the applicant may want to claim a fusion protein comprising both the INV fragment and additional antigens instead of their current claim of a protein comprising an antigenic INV fragment.
	Regarding Claim 6-8 and 19, the specification defines the term “expression vector” as being interchangeable with “vector” [0038]. These terms are defined broadly as including “a polynucleotide, a polynucleotide within some type of envelope, e.g. a viral coat or a liposome, or a polynucleotide complexed with proteins capable of being introduced or of introducing the polynucleotide of the present invention or into a cell, preferably a mammalian cell” [0038]. Additionally, “expression vectors typically [note: not always] contain expression cassettes” [0038]. Accordingly, the claimed expression vectors would include: (1) any polynucleotide encoding a protein that comprises an antigenic INV MPD, such as any polynucleotide encoding the full-length Teleostei INV protein, (2) any such polynucleotide within some type of envelope, such as a cell encoding the full-length Teleostei INV protein, or (3) any such polynucleotide complexed with proteins. These vectors must be capable of being introduced or of introducing the polynucleotide of the present invention into a cell. The examiner has noted that this claim interpretation is much broader than the typical use of the term “vector” in the art. Given the re-definition of this term in the specification, the examiner recommends the applicant consider claiming specific types of vector, as is done in Claim 8.
Objections Withdrawn
	Applicants amendments to the drawings overcome the objection laid out on pg. 3 of the Non-Final Office Action mailed 07/20/2022 (hereafter NFOA). Therefore, the objection is withdrawn.
	Applicants amendments to the title, abstract, and specification overcome all objections to these sections laid out on pg. 3-5 of the NFOA. Therefore, the objections are withdrawn.
	Applicants amendments to Claims 5, 7, and 19 overcome the objections laid out on pg. 5 of the NFOA. The objections to Claims 21 and 23 laid out on pg. 5-6 of the NFOA are moot because the claims have been canceled. Therefore, the objections are withdrawn.
Rejections Withdrawn
	Claims 21 and 23 have been cancelled, rendering all rejections of these claims moot. Therefore, all rejections related to these claims are withdrawn.
The 112(b) rejections of Claim 5 laid out on pg. 8-9 of the NFOA is withdrawn. Applicant’s amendments to Claims 5 and Claim 1 have overcome the 112(b) rejections.
The 112(b) rejections of Claims 8 and 19 laid out on pg. 9-10 of the NFOA is withdrawn. Applicant has convincingly argued that despite the structural differences between the claimed vectors and viral vectors, the presence of an expression cassette for the claimed polynucleotide provides both a structural similarity and a common use.
The 112(a) rejection of Claims 8 and 19 laid out on pg. 7 of the NFOA is withdrawn. The applicant convincingly argues that viral expression vectors laid out are limited by their ability to express the polynucleotide, and the level of knowledge in the field is high. Therefore, the adenoviral expression vector that is described in the specification is sufficient to demonstrate possession of the full genus of viral expression vectors to one skilled in the art at the time of filing. Although applicant only explicitly makes this argument for Claim 8, the issues at hand are identical in Claim 19; therefore, the rejection of Claim 19 is also withdrawn.
Rejections Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
Claims 5-8, 19-20, and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Regarding Claim 5, applicants assert that all of the species within the claimed genus share a significant degree of partial structure and therefore, there is a clear correlation between structure and function of the specified polypeptides (Remarks pg. 9-11). 
Applicants note that they have demonstrated experimental data for a full length INV protein and three INV fragments, all of which comprise the same membrane proximal domain (MPD) sequence (SEQ ID NO: 7). Applicants also note that they have additionally demonstrated an alignment of five MPD sequences to identify conserved amino acids and amino acids where variation can be tolerated. Finally, applicants note that the consensus sequence is limited by the requirement that the MPD have at least 70% identity with SEQ ID NO: 7, which reduces the scope of the genus. The examiner acknowledges this as an accurate reflection of the relevant facts of the case.
The examiner notes that the requirement to have 70% identity in common with SEQ ID NO: 7 requires 19 amino acids to match SEQ ID NO: 7, and at most 8 amino acids may differ. There are 45 possible ways of choosing the two amino acids that must match SEQ ID NO: 7 from the 10 possible options, and in the one particular case where X2 and X3 are chosen to match the reference sequence, there are 1,536 claimed INV fragments (4 options for X1 * 2 options for X4 * 2 options for X5 …). Clearly, this claim corresponds to a large genus of protein fragments. As the applicant has noted, the specification only demonstrates the claimed T cell response enhancer activity for a single MPD- that of SEQ ID NO: 7. A single INV peptide, or even five INV peptides that were aligned, do not comprise a representative sample of this broad genus.
Further, not all groups of amino acids share similar properties. For example, at residue X10, the amino acid may be either histidine, a positively charged amino acid, or glutamine, a polar uncharged amino acid (see Amino Acid Property Chart; PTO-892). This is not a conservative substitution, and could reasonably be expected to alter the protein’s folding and/or ability to bind other proteins. The applicant’s data does not demonstrate possession for non-conservative amino acid substitutions by demonstrating or otherwise providing support that these substitutions would not adversely affect the claimed T cell response enhancer activity.
Contrary to the applicant’s assertion, the specification does not demonstrate a clear correlation between structure and function for the claimed peptides. The applicant demonstrates a single INV species, and four other INV species that are believed to have similar T cell response enhancer activity by virtue of being the INV MPD of another Teleostei, which is not a representative sample of the genus breadth. Additionally, demonstrating the activity of a single INV peptide does not provide support for non-conserved mutations to the protein. Therefore, the applicant’s arguments are found unconvincing and the rejection is maintained. Claims 6-8, 19-20, and 22 are also rejected by virtue of being dependent on rejected Claim 5.
Regarding Claim 6, as laid out in the Claim Interpretation section above, the term “vector” or “expression vector” is much broader than its typical use in the field. The examiner agrees with the applicant that “the level of knowledge in the field of expression vectors is high due to the large amount of expression vectors regularly used in the art” (Remarks pg. 11). However, although the applicant may have demonstrated possession of vectors as typically defined in the field to one of ordinary skill in the art at the time of filing, they have not demonstrated possession of the full breadth of the claim.
Applicant argues “The only relevant property of the expression vector of claim 6 is the ability to 'express' the comprised polynucleotide (i.e. transcribing the polynucleotide)” (Remarks pg. 11). However, the definition of the term “expression vector” explicitly states that they “typically [note: not always] contain expression cassettes” [0038]. Contrary to applicant’s arguments, the claimed “expression vectors” have large amounts of structural variability and no commonalities beyond comprising the polynucleotide according to Claim 5. Therefore, the applicant’s arguments are found unconvincing and the rejection is maintained. Claims 8, 19, and 22 are also rejected by virtue of being dependent on rejected Claim 6. 
Claim Rejections - 35 USC § 101
Claims 5-7, 20, and 22 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. 
	As laid out in the claim interpretation section above, Claim 5 recites a polynucleotide encoding a polypeptide that comprises an INV fragment. The amendment of Claim 1 does not exclude the full-length INV protein, which comprises a MPD fragment. Additionally, the claim recites “one or more antigens and/or one or more antigenic fragments thereof.” The word “thereof” typically refers to the thing just mentioned (i.e. the INV fragment); in this claim it appears to refer to the INV fragment having antigenic properties, rather than requiring any additional antigens to be present. The claim still reads on a nucleic acid encoding a full-length INV protein without anything more. Therefore, these rejections are maintained for the reasons laid out in the previous NFOA.
	Based on the specification, it appears the applicant intends to claim a fusion protein comprising the INV fragment and additional antigenic fragments from other sources. A nucleic acid encoding such a fusion protein would be markedly different from the natural product used in these rejections.
Claim Rejections - 35 USC § 102
Claim 5 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (2015).
As laid out in the claim interpretation section above, Claim 5 recites a polynucleotide encoding a polypeptide that comprises an INV fragment. The amendment of Claim 1 does not exclude the full-length INV protein, which comprises a MPD fragment. Additionally, the claim recites “one or more antigens and/or one or more antigenic fragments thereof.” The word “thereof” typically refers to the thing just mentioned (i.e. the INV fragment); in this claim it appears to refer to the INV fragment having antigenic properties, rather than requiring any additional antigens to be present. The antigenicity of the MPD fragment is inherent in the protein sequence rather than being an additional limitation.
As laid out in the NFOA (pg. 14-15), Zhou et al. teaches a cDNA encoding a full-length Teleostei INV protein, which comprises an MPD domain. Zhou et al. does not explicitly teach the fragment is antigenic, but the Zhou et al. MPD domain is as antigenic as the applicant’s claimed MPD domain by virtue of having the same sequence. Therefore, this rejection is maintained for the reasons laid out in the previous NFOA.
Claim Rejections - 35 USC § 103
Claims 6-8, 19-20, and 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Holst et al. (patent number WO 2010/057501) (herein after "Holst") in view of Zhou et al. (2015) (herein after "Zhou").
Applicant acknowledges that it was known to the art at the time of filing that full-length INV fused to an antigen can increase the immune response to the antigen (Remarks pg. 14).
First, applicants argue that “it is desirable that a vaccine encodes quite a large number of cancer specific antigens” and “the use of such a short fragment [i.e. the MPD alone] allows the simultaneous use of more cancer antigens” (Remarks pg. 14). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the presence of a large number of cancer antigens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, applicants argue that “Holst et al teaches the use of human invariant chain to increase the immunogenic response to antigens” (Remarks pg. 14). The examiner notes that Holst et al. also teaches the invariant chain protein may be derived from a fish (Holst pg. 22 ln. 20-21).
Third, applicants argue that “Holst is not only missing a teaching that a short specific fragment of the inv chain, i.e. the MPD, can be used to enhance T cell response enhance activity, but even teaches that this domain can be deleted without effecting this activity” (Remarks pg. 14). The examiner notes that Holst is being used to teach the full-length INV protein fused to an antigen, and that this full length protein meets the claim limitation, even after amendment to remove Claim 1(b), by virtue of comprising the MPD fragment. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of the MPD alone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fourth, applicants argue “based on the teaching of Holst, it would not have been obvious for the person of skill in the art to use the MPD of a Teleost invariant chain to enhance T cell response activity. This deficit of Holst is not cured by Zhou, which does not disclose any experimental data on the inv chain” (Remarks pg. 15). Holst also teaches the use of a full-length invariant chain protein derived from a fish (Holst pg. 22 ln. 20-21), but does not teach a specific sequence for such a fish invariant chain. Zhou teaches a sequence of a fish invariant chain from a Teleostei fish. The examiner notes that the current claim language does not require person of skill in the art to use the MPD alone, and one skilled in the art could use the full-length INV protein sequence (which comprises the MPD fragment) taught by Zhou.
It would have been obvious for one of ordinary skill in the art at the time of filing to look for a fish invariant chain sequence, such as the one taught by Zhou, because Holst teaches that such proteins can be used but does not provide a sequence. One skilled in the art would have had a reasonable expectation of success because “it was known in the art that invariant chain fused to an antigen can increase the immunogenic response to this antigen” (Remarks pg. 14) and Holst specifically suggests that fish INV proteins may be used. As described in the NFOA pg. 17, one exemplary rationale for obviousness (see MPEP 2143(I)) is the simple substitution of one known element (the generic full-length fish INV protein taught by Holst) for another (the specific full-length Teleostei fish INV protein sequence taught by Zhou) to obtain a predictable result (that INV proteins will continue to have a T-cell stimulating effect when different fish species are used).
Fifth, applicants argue that “A further finding of the present invention is not taught by Holst and/or Zhou, which is that the inv chain of a teleost fish has T cell response enhancing activity at all. … Zhou fails to teach that the mandarin fish inv chain, although being quite different from mammalian inv chains (as taught by Holst), has a T cell response enhancing activity, let alone how this sequence can be significantly shortened without affecting this activity” (Remarks pg. 15). As noted by the applicant, the T cell response enhancing activity of this protein was well-known in the field. Additionally, Holst specifically suggests that fish INV proteins may be used. In the absence of evidence to the contrary, it would be reasonable to believe that the mandarin fish INV chain would have the same T cell response enhancing activity as other INV proteins. As discussed in the Claim Interpretation section above, the current claim language does not require that the INV protein be shortened; a full-length protein, which comprises the MPD region, would meet the claim limitation.
Double Patenting
	The examiner acknowledges the applicant’s statement that they will consider filing a terminal disclaimer once the claims are otherwise found allowable (Remarks pg. 15). The provisional double patenting rejection of Claims 1-4 is maintained for the reasons on pg. 20 of the NFOA filed 07/20/2022.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIA NICOLE DICKENS/Examiner, Art Unit 1645   

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645